FILED
                            NOT FOR PUBLICATION                                JUL 13 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In the Matter of: BROTMAN MEDICAL                No. 09-56907
CENTER, INC.,
                                                 D.C. No. 2:09-cv-02378-CJC
              Debtor,

                                                 MEMORANDUM*
PRIME HEALTHCARE SERVICES,
LLC,

              Appellant,

  v.

BROTMAN MEDICAL CENTER, INC.,

              Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                          Argued and Submitted June 9, 2011
                                Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: B. FLETCHER and N.R. SMITH, Circuit Judges, and BREWSTER,
Senior District Judge.**

      We affirm the judgment of the district court that Prime Healthcare Services,

LLC’s appeal of the confirmation order is equitably moot. Here, the substantial

consummation of the reorganization plan is a “comprehensive change of

circumstances” which makes granting the relief sought inequitable. See Focus

Media v. Nat’l Broadcasting Co., 378 F.3d 916, 923 (9th Cir. 2004). Requiring

Brotman Medical Center, Inc. to pay Prime Healthcare an additional sum of money

would unjustly affect the rights of other creditors and investors, particularly

Brotman’s shareholders, whose equity interests would be placed below Prime

Healthcare’s claim. Because allowing Prime Healthcare to contest the now-

consummated reorganization plan “would knock the props out from under the

authorization for every transaction that has taken place,” In re Roberts Farms, Inc.,

652 F.2d 793, 797 (9th Cir. 1981), we affirm.1

      AFFIRMED.




          **
             The Honorable Rudi M. Brewster, Senior District Judge for the U.S.
District Court for Southern California, San Diego, sitting by designation.
      1
          Brotman’s unopposed Motion for Judicial Notice is granted.